Case 21-00833-5-JNC        Doc 5 Filed 04/12/21 Entered 04/12/21 10:06:13              Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  NEW BERN DIVISION

  IN RE:

  PLATINUM CORRAL, LLC,                             CASE NO. 21-00833-5-JNC
                                                    CHAPTER 11
         DEBTOR
                       NOTICE OF APPEARANCE AND REQUEST
                   FOR SERVICE OF PLEADINGS AND OTHER PAPERS

TO ALL PARTIES, PLEASE TAKE NOTICE THAT:

       John A. Northen of Northen Blue, LLP, counsel to Golden Corral Franchising

Systems, Inc., a creditor, files his Notice of Appearance and Request for Service of Pleadings

and Other Papers pursuant to 11 U.S.C. § 1109(b) and Federal Rules of Bankruptcy Procedure

2002 and 9010(b), and respectfully requests that the Clerk place counsel listed below on the

matrix and list of creditors, if not already done, so as to receive all documents, pleadings,

exhibits in this case, and that all notices given or required to be served in this case be served at

the following address:

                              John A. Northen
                              North Carolina Bar No. 6789
                              jan@nbfirm.com
                              Northen Blue, LLP
                              1414 Raleigh Road, Suite 435
                              Chapel Hill, NC 27517
                              919-948-6823 (direct)
                              919-942-6603 (fax)

       PLEASE TAKE FURTHER NOTICE that the request for service of notice includes

notices and papers referred to in the Bankruptcy Rules and additionally includes, without

limitation, notices of any application, complaint, demand, hearing, motion, pleading or request,

formal or informal, in the above-styled jointly administered bankruptcy cases, whether

transmitted or conveyed by mail, telephone or otherwise (1) that affect or seek to affect in any
Case 21-00833-5-JNC        Doc 5 Filed 04/12/21 Entered 04/12/21 10:06:13               Page 2 of 3




way any rights or interests of any creditor or party in interest in this case with respect to (a) the

debtor, (b) property of the debtor’s estate, or proceeds thereof, in which the debtor may claim an

interest, or (c) property or proceeds thereof in the possession, custody, or control of others that

the debtor may seek to use; or (2) that require or seek to require any act, delivery of any

property, or payment.

       The filing of this request does not constitute a waiver, and all rights are reserved,

including objections to subject matter and personal jurisdiction.

April 12, 2021

/s/ John A. Northen
JOHN A. NORTHEN
North Carolina Bar No. 6789
jan@nbfirm.com
Northen Blue, LLP
1414 Raleigh Road, Suite 435
Chapel Hill, NC 27517
Telephone No. (919) 948-6823
Attorneys for Golden Corral Franchising Systems, Inc.
Case 21-00833-5-JNC         Doc 5 Filed 04/12/21 Entered 04/12/21 10:06:13            Page 3 of 3




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                NEW BERN DIVISION

 IN RE:

 PLATINUM CORRAL, LLC,                            CASE NO. 21-00833-5-JNC
                                                  CHAPTER 11
         DEBTOR
                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was served by automatic electronic noticing on April
12,2021 upon the following parties who have filed a notice of appearance:
  Gerald A. Jeutter, Jr.
  Anna B. Osterhout
  Counsel for Debtor
  Christopher K. Coleman
  Jonathan T. Edwards
  Counsel for McLane Foodservice Distrib., Inc.


Date: April 12, 2021
                                                    /s/ John A. Northen

John A. Northen, NCSB #6789
jan@nbfirm.com
Northen Blue, LLP
1414 Raleigh Road, Suite 435
Chapel Hill, NC 27517
Telephone No. (919) 948-6823
Attorneys for Golden Corral Franchising Systems, Inc.
